Citation Nr: 1125090	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-10 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana

In November 2009 the Veteran testified at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD due to an alleged in-service suicide of another person, and with depression.  

2.  The occurrence of the alleged in-service suicide or self inflicting gunshot wound of another person has not been verified.  

2.  An acquired psychiatric disorder, to include PTSD and depression and PTSD, did not have onset during the Veteran's active service and is not etiologically related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

One way of establishing the nexus element is by a showing of continuity of symptomatology first noted during service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Establishing service connection for PTSD in particular requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id., see also 38 C.F.R. § 4.125(a) (2010).

The evidence required to establish the occurrence of an in-  service stressor depends to an extent upon whether the veteran engaged in combat with the enemy. 38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the  veteran engaged in combat with the enemy  and the claimed stressor is related to that  combat, in the absence of clear and  convincing evidence to the contrary, and  provided that the claimed stressor is  consistent with the circumstances, conditions, or hardships of the veteran's  service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The ordinary meaning of the phrase "engaged in combat with the  enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran  have participated in events constituting an actual fight or  encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id. Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military  citations or other supportive evidence.  West v. Brown, 7 Vet.  App. 70 (1994).  

In cases where the veteran did not engage in combat with the enemy his testimony cannot, by itself, establish the occurrence of the alleged stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the record must contain corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressors.  See West v. Brown, 7 Vet. App. 70, 76 (1994).  That being said, the Board notes that VA recently revised the rule which addresses service connection for PTSD. 75 Fed. Reg. 39843 (July 13, 2010).  The revision addresses not whether the veteran engaged in combat with the enemy but the somewhat different situation where he or she claims a stressor related to his or her fear of hostile military or terrorist activity.  That revision applies to all claims pending before VA on or after the rule's effective date in July 2010, and is as follows:  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph,"fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (as amended).  

At the outset the Board finds that the Veteran did not engage in combat with the enemy.  His service records and his statements made during the course of his claim and appeal fail to show any contact with the enemy or receipt of any award that would indicate combat.   

VA received the Veteran's claim of entitlement to service connection for PTSD in February 2009.  At that time he stated his belief  that he had PTSD due to several different stressors.  None of the alleged stressors involve fear of hostile military or terrorist activity.  He has reported that Thai guards mistakenly drew weapons on him but the Thai guards were not members of a "hostile" military.  

The first service experience that he alleges gave rise to PTSD involved his duty assignment at Malmstorm Air Force Base (AFB) in Montana.  He reported that he had to provide security for a missile site and such duty involved being at secluded remote locations for four consecutive days of 12 hour shifts with three days off.  He states that the isolation, darkness, cold, and length of time on location caused him to fall into a state of depression.  

Second, he points to an incident he alleged occurred while stationed at Malmstorm AFB, as follows:  

On one occasion returning to base from a missile site, I came upon another Camper Team pulled over along the highway.  One member had just exited the vehicle, approached the back of the camper unit and opened the door.  By then I had stopped to see if there was a problem.  By then I had stopped to see if there was a problem.  As I approached the camper and the door was opened, I could see the other member of the Camper Team was lying on the floor and in serious trouble.  The airman had shot himself in the head with his .38 caliber sidearm.  He was bleeding profusely and making gurgling sounds.  We immediately found some towels to suppress the bleeding and contacted the base.  A medvac chopper was immediately dispatched to our location.  The airman died before he reached the hospital.  A note was left by the airman indicating he could not pull another shift on a Missile Security Camper Team.  The incident created additional depression and anxiety and the memory frequently resurfaces.  

Third, he refers to his function in flight line security and base perimeter duty while stationed at the Nakhon Phanom Royal Thai AFB from August 1973 to August 1974.  He reported that he was secluded in his job and the continual isolation during the dark of night and the unknown created depression and anxiety.  He reported that the Thai guards did not speak much English and he did not speak Thai and the lack of communication made him feel more isolated. He reported that while at one perimeter post Thai guards conducting a two man patrol challenged him at gunpoint and he was fearful of being killed.  He stated that his post and the Thai post had not been coordinated and his depression and anxiety escalated.  

Fourth, he stated that he was on a two week temporary duty assignment (TDY) with drug enforcement conducting raids and that after his first raid he felt fearful.  He reported that he would enter quarters with guns drawn and conduct searches and make arrests and that he requested a transfer back to perimeter duty.  He also reported that he heard fairly valid information circulating that some of the police officers had been transferred off base because of death threats.  He stated that his depression and anxiety escalated and he had trouble sleeping.  

Fifth, he stated that one of his stressors was that a friend of his "J.H." died in a helicopter crash in 1975.  He indicated that he was not present when that event occurred.  

He reported that he argued with his spouse after returning from his duty in Thailand and in 1999 or2000 had a nervous breakdown and that he continues to have trouble sleeping and recurring dreams about event in Nakhom Phanom.  

Also received in February 2009 is a letter signed by the Veteran's spouse.  She stated that when the Veteran came home from Thailand he was extremely anti-social.  She also reported that the Veteran has frequent nightmares.  

VA afforded the Veteran and adequate examination in April 2009.  The examiner indicated that he had reviewed the Veteran's claims file and noted a diagnosis of depression in February 2000 and had been treated by a private practitioner as recently as April 2008 for that condition.  During the examination, the Veteran reported the same information that he reported in his February 2009 statement.  As to the alleged suicide of another airman, the examiner recorded that the Veteran reported that the airman had died on the way to the hospital and that he could not recall the name of the airman.  Also documented in this report is the Veteran's report of the Thai guards drawing their weapons.  

The examiner diagnosed PTSD and referred to the alleged suicide of the other airman.  He also diagnosed major depression, in partial remission.  He stated that the depression does not appear to be service-connected because the depression had its onset after the Veteran left active service.  In a summary he again referred to the alleged suicide of the other airman as far as the PTSD diagnosis.  

This examination the Board finds to be adequate.  The examiner had all of the reported information before him and attributed the PTSD only to the alleged suicide.  As the only alleged in-service stressor to which the examiner attributed the Veteran's PTSD is the one involving a suicide or self shooting, the Board concludes that no other event that the Veteran has reported caused PTSD.  The post-service medical records, in this regard, are found to provide, overall, highly probative evidence against this claim, indicating a problem that began years after service, if at all. 

The Board finds that the statement that the depression does not appear to be service-connected is equivalent to an opinion that the depression is less likely than not related to the Veteran's service.  He explained the basis for this conclusion - the onset of depression after service.  The Board is aware that the Veteran has alleged that the was depressed during service.  That being said, the examiner had all of the information in the claims file before him, including the Veteran's statements that he was depressed during service, but nevertheless determined that he did not have depression until after service.  

In August 2009 the RO denied the Veteran's claim and explained that although the examiner had diagnosed the Veteran with PTSD on the basis of the alleged suicide of another airman, the occurrence of that alleged stressor had not been verified.  

In November 2009, the Veteran testified before a DRO at the RO.  In describing the alleged suicide of another airman, the Veteran stated, in pertinent part, 

We had contacted maelstrom Air Force Base by radio.  They dispatched a helicopter and, uh, we remained on site providing aid until the helicopter arrived with a medical team.  Uh, they took over the scene and he was med-vaced back. I assumed back to Maelstrom Air Force Base.  I'm not sure if he went to a civilian hospital or back to Maelstrom Air Force Base.  Um, after that incident, after they loaded him and, uh, the helicopter had left, uh, we went directly back to base and I do not recall filling out any report or being asked any questions.  

Uh, I had assumed that uh, the airman had died from the wound.  It appeared to be quite severe.  But I cannot verify that the death of the airman.  I do not know the name of the airman.  I cannot recall the name of the airman that was, uh, my partner nor any of the members of the other team that were in front of us.  

November 2009 transcript at 2.  

He also referred to the death of "G.H." who he knew during service in Thailand, explaining that after he returned to Malmstrom AFB he learned that G.H. had died in Thailand.  The Veteran has therefore acknowledged that he was not present when G.H. died or suffered any injury.  

Finally, he referred to the death of his uncle, "K.K.," in 1991 as a stressor.  Id. at 5.  As this event occurred after the Veteran's service it is not an in-service stressor.  To the extent that the Veteran alleges that this caused him to suffer PTSD or any psychiatric symptoms it is evidence against his claim because it tends to show that such disability is due to events after service rather than during service.  

Regarding the Veteran's stressors to this point, as a whole, the Board must find, on a factual basis, that the Veteran's stressors do not appear trustworthy.  As noted above, the Veteran keeps adding stressors as his claim goes through the VA process, citing to stressors he did not cite when he filed the claim, he provides vague unverifiable responses, and he appears to associate all/any problem in service with the development of PTSD.  Simply stated, his stressor statements are not consistent, providing evidence against this claim.   

The RO has made adequate efforts to verify the Veteran's alleged stressors.  In October 2009, the RO sent a letter to the Malmstrom AFB requesting information about the alleged shooting.  In November 2009, the RO sent letters to the Judith Basin County Sheriff's Office and the Cascade County Sheriff's Office, the civilian law enforcement agencies with jurisdiction in the area that the Veteran alleged the shooting took place.  

Reports of General Information are of record documenting the responses from those sources.  The investigations division at Malmstrom AFB reported that it had researched the claimed incident, including review with the base historian, and was unable to verify that the claimed incident occurred.  The Judith Basin County Sheriff's Office reported that they did not have investigative reports from the alleged incident as their office does not maintain records over 10 years old.  The Cascade County Sheriff's Office reported that they were unable to find a report of the alleged incident and without the names of the individuals involved they could not search archived materials.  His alleged in-service stressor involving the shooting or suicide of another airman has not been verified/corroborated.  This alleged event does not involve hostile military or terrorist activity and hence the recently amended provision listed above is not applicable.  

In a January 2010 letter, the Veteran again asserted that the alleged suicide/shooting did occur but that he could not remember any names.  He opined that it may be that the airman did not die and that could explain why searches did not yield evidence.  

While this may be the case, the fact that the Veteran stressor statements have been found to be of limited probative value only provides evidence against this contention. 

Of note is that in April 2010 the Board received a letter from the Veteran in which he referred to training provided to military security police personnel stationed in Thailand and referred to several internet sites.  This evidence does not tend to show the occurrence of any of the alleged stressors.  Nor is it otherwise pertinent to the Veteran's claim.   Hence, the submission of the evidence after the RO last adjudicated the claim does not require the Board to remand the matter to the RO or to request a waiver of RO consideration of the evidence in the first instance.  38 C.F.R. § 20.1304(c) (2010).   

In March 2010 he also stated that he on particular week, although he did not recall the dates, a flight squadron was informed that 2000 North Vietnamese Regulars were massing in Laos just on the other side of the Mekong River from his duty station.  He reported that they were in a heightened state of alert and helicopters were constantly dropping flares to illuminate the perimeter and additional personnel were posted to reinforce his squadron.  He went on to state as follows:  "Although we were fortunate not to have been attacked, the approximate weeklong event was traumatic and stressful."  Again, this is not evidence pertinent to the Veteran's claim.  He does not point to an in-service stressor but merely that his unit was on alert.  The Board therefore finds that there is no duty to remand his statement for review on the first instance by the RO or to request a waiver of RO consideration.  Id.  

Once again, the Veteran raises a new stressor, which again leads to the question of  whether the Veteran's statements regarding his PTSD are competent and, more importantly in this case, whether his reports are credible.  

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Acknowledged by the Board is that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  "While the lack of contemporaneous medical records may be a fact that the Board may consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  
Id. at 1336.  

As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the Federal Circuit drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion or diagnosis is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.  Whether a medical question is beyond the competence of a layperson should be determined on a case-to-case basis.  Jandreau, 492 F.3d at 1377.  

As to the Veteran's opinion that he has PTSD or any other disease due to his active service, on a basis other than continuity of symptomatology, the Board finds that his opinion is not competent evidence.  He has not demonstrated that he knows the diagnostic criteria for any of his diagnosed conditions.  Nor has he demonstrated that he can distinguish between symptoms resulting from service events as opposed to later events or conditions present many years after service and unrelated to service.  Significantly, the records from his treating therapist do not include mention of his service and it does not follow that, if he were competent to assign an etiology for any of his diagnosed conditions, there would be no mention of his service in the treatment notes, including a statement related by the Veteran.  

Next, the Board addresses the Veteran's credibility as to both his reports of continuity of symptomatology and as to the occurrence of the alleged in-service events.  As to some of the factors that go into making these determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

To the extent that the Veteran has stated that he had psychiatric symptoms during service and has implied that he has had continuity of symptoms since service, the Board finds him not credible.  During the course of his claim he has reported, principally in the February 2009 letter, that he suffered anxiety and depression during service and that these symptoms became worse during service.  Yet, his post service treatment records, his service treatment records, and his actions following separation from service present a different picture.  

The Veteran's service treatment records provide evidence against his claim because, not only are there no reports of any psychiatric symptoms during service, but a report of medical examination at separation from service shows that he had a normal clinical psychiatric evaluation.  

He first filed a claim for VA compensation benefits in January 1976, shortly after separation from active service.  At that time he listed his claimed conditions as a skin rash, tail bone pain, and a sore throat and chest colds.  This is a rather comprehensive/clear and highly detailed list of problems/symptoms but there is no mention of any psychiatric symptoms.  Clearly the Veteran knew at that time that he could file for compensation benefits and the fact that he filed a claim for the stated minimal conditions but did not mention any psychiatric disability is evidence that he did not have any psychiatric symptoms at that time.  

The earliest evidence of record showing any psychiatric symptoms or disease is evidence related to a February 2000 hospitalization at St. Peter's Hospital.  A history is provided that the Veteran reported that he had increasing problems with depressed moods and anxiety over the past several years.  He reported that he had depression that had been coming on for years but over the past few weeks had been becoming increasingly worse.  As far as his military service, the consultation report states as follows:  He then went to the Air Force which went well.  He served during the Viet Nam era.  He was in Air Force Base defense in Thailand and did not see much direct action."  

This evidence is unfavorable to his claim.  Although the Veteran has alleged that he had symptoms during service and that his service caused his psychiatric symptoms, such contentions are not in agreement with these treatment records.  If he did indeed experience traumatic events that had an effect on him or experience psychiatric symptoms during service it is unbelievable that he would report that his service went well and not make any mention of such symptoms or events in the context of his hospitalization for psychiatric reasons in February 2000.  The February 2000 treatment notes therefore tend to show that the Veteran is not credible as to his later reports made in the context of his claim and appeal.  

Moreover, the Veteran has demonstrated a lack of credibility by changing the account of the alleged suicide/shooting of the airman near the that he Malmstrom AFB.  In his February 2009 letter he stated that the airman died before he reached the hospital and that he left a note indicating that he could not pull another shift in missile security.  He again reported during the April 2009 C&P examination that the airman died on the way to the hospital.  It was only after the RO informed him that his stressor was not corroborated that he changed his account and stated that he had assumed that the airman died.  This is a significant difference.  At first he stated, as fact, not that the airman simple died but was very specific in his account that he died on the way to the hospital.  He offered his later account only after his claim was initially denied and it was offered to explain why there was no account of the incident.  If he was credible and providing a truthful account it would not follow that he would change his account.  

Also telling is that the Veteran first reported that the alleged suicide victim left a note stating that he could not take any more duty providing missile security.  This the Board finds is linked to the Veteran's statement in that February 2009 letter that he suffered psychiatric symptoms due to the isolation, darkness, etc of providing missile security.  But, if the Veteran knew such details as a note left by the airman and, as he has alleged, happened upon the airman and radioed for help, his statement that he did not fill out a report and was not asked any questions is incredible.  

The Board thus finds that the Veteran is not credible.  As he has demonstrated that he is willing to offer whatever account is favorable to his claim regardless if it is different from a previous account, the Board finds the Veteran's statements regarding any of his alleged in-service stressors to be not credible and assigns those accounts no probative weight favorable to his claim.  

Also considered by the Board is the February 2009 letter from his spouse.  That letter was written more than 30 years after the Veteran was separated from active service and therefore the Board must consider the effect of and contamination from the passage of time coupled with the Veteran's assertions, as she clearly wrote the letter at his request, regarding his symptoms and service.  More importantly, she did not refer to the Veteran suffering depression at any time contemporaneous to his  active service but merely stated that he was anti-social after he came home from Thailand.  All of her references to depression and anxiety are either in the present ("He suffers from depression.") or many years after service ("He suffered a complete nervous breakdown in 1999 or 2000").  In short, her letter is afforded little weight as to the question of whether he had symptoms of psychiatric disease during service and continuously since service.  Her letter is not probative of the occurrence of any in-service stressor because she does not mention any in-service stressor.  

Evidence favorable to the Veteran's claim are the Veteran's statements, which are afforded no weight, and his spouse's statement, which is afforded little weight.  Evidence unfavorable to his claim is the April 2009 examination report findings and opinion which is afforded considerable weight, the service treatment records - showing a normal clinical psychiatric evaluation at separation from service, and the passage of time since service coupled with the rather detailed private treatment records conspicuously absent for mention of the Veteran's service, both of some weight.  The Board therefore concludes that the preponderance of the evidence is against a grant of service connection for an acquired psychiatric disorder, to include PTSD.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in February 2009 prior to the initial adjudication by the RO in August 2009.  The letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letter provided the Veteran with notice as to what was required to substantiate a claim for service connection in general as well as what was required to substantiate a claim of service connection for PTSD in particular.  An additional notice letter was sent to him in November 2009.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The assisted the Veteran in obtaining all evidence that he identified from private practitioners, obtained his service treatment records and service personnel records, and made inquiries to all organizations that could reasonably have information regarding his alleged in-service stressor to which his PTSD has been attributed.  An adequate examination was afforded the Veteran in April 2009.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


